Citation Nr: 0725898	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  05-35 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
urethral stricture disease. 

2.  Entitlement to an evaluation in excess of 20 percent for 
right Achilles tendon strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to March 
1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which continued a 10 percent 
evaluation for urethral stricture disease and a 20 percent 
evaluation for right Achilles tendon strain.  During the 
pendency of the appeal, the RO awarded a 40 percent rating 
for urethral stricture disease.

The veteran presented testimony before the Board in January 
2007.  The transcript has been obtained and associated with 
the claims folder.  

During his hearing, the veteran's representative raised a 
claim for entitlement to a total disability rating based on 
unemployability.  Such matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The veteran's urethral stricture disease requires daily 
use of self-intermittent catheterization.

3.  The veteran's right Achilles tendon strain has not been 
productive of ankylosis of the ankle in plantar flexion 
between 30 and 40 degrees or in dorsiflexion between zero and 
10 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent evaluation for urethral 
stricture disease have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.115a, 4.115b, 
Diagnostic Code 7518 (2006).  

2.  The criteria for an evaluation in excess of 20 percent 
for right Achilles tendon strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.7, 4.71a, Diagnostic Codes 5270, 5271 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a March 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertained to the claims.  

An additional VCAA letter was issued in March 2005.  The 
claims were readjudicated in an August 2005 SOC wherein the 
RO awarded an increased 40 percent evaluation for the 
veteran's urethral stricture disease.  The veteran received 
written notification of the evidence needed to establish a 
disability rating and effective prior to his Board hearing in 
January 2007.    

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private and 
VA treatment records, VA examination reports, and the hearing 
transcript.  

The Board notes that additional VA outpatient treatment 
records and photographs were received after the May 2006 
supplemental statement of the case (SSOC) was issued.  While 
the veteran did not waive initial RO consideration of the 
newly submitted evidence, the VA outpatient treatment records 
were duplicative and previously considered in the May 2006 
SSOC.   38 C.F.R. § 20.1304(c).
Though the photographs were not previously considered in 
connection with the increased rating claim for urethral 
stricture disease, in light of the favorable disposition, a 
remand for preparation of an SSOC is not necessary.  
38 C.F.R. § 19.31.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; 
hearing testimony; service medical records; post-service VA 
and private treatment records; and reports of VA examination.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

Urethral Stricture Disease

The veteran contends that his service-connected urethral 
stricture disease warrants 
a rating in excess of 40 percent due to the daily use of 
self-intermittent catheter-ization.  

Historically, service connection for stricture of the urethra 
was awarded in a September 1978 rating decision and a 
noncompensable rating was assigned effective December 1977.  
The RO awarded an increased 10 percent evaluation in a 
January 2000 rating decision.  

The veteran filed his increased rating claim in February 
2004.  The RO denied the claim in the June 2004 rating 
decision.  In an August 2005 statement of the case, the RO 
awarded an increased 40 percent evaluation effective February 
2004.  The veteran maintains that an even higher rating is 
warranted and as such, the claim remains in appellate status.  
See AB v. Brown, 6 Vet. App. 35 (1993) (noting that, in a 
claim for an increased disability rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded). 

The veteran's urethral stricture disease is currently rated 
as 40 percent disabling under 38 C.F.R. § 4.115b, Diagnostic 
Code 7518, for stricture of the urethra.  Under this Code, 
the disability is rated under voiding dysfunction.  A 40 
percent rating is assigned for voiding dysfunction requiring 
the wearing of absorbent material which must be changed two 
to four times per day.  A 40 percent evaluation is also 
assigned for urinary frequency with daytime voiding interval 
less than one hour, or; awakening to void five or more times 
per night.  A 60 percent rating is assigned for voiding 
dysfunction requiring the use of an appliance or the wearing 
of absorbent material which must be changed more than four 
times per day.  38 C.F.R. § 4.115a.  

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's urethral stricture disease 
warrants a 60 percent evaluation for voiding dysfunction.  In 
this regard, a review of the medical history shows the 
veteran's urethral stricture disease has necessitated 
dilatation.  In December 2005, the veteran began to 
experience poor urinary stream.  

In January 2006, he underwent a retrograde urethrogram.  The 
veteran was having bladder spasms with an indwelling catheter 
and in February 2006, he began performing daily self 
intermittent catheterization to prevent future strictures.  
In January 2007, the veteran testified before the Board that 
he performs the catheterization twice daily to avoid 
hospitalization and an indwelling catheter.  
He stated that he must wear a bag following for about an hour 
following the catheterization.

As noted above, a 60 percent rating can be assigned for 
voiding dysfunction requiring the use of an appliance.  
38 C.F.R. § 4.115a.  A review of the final regulations 
pertaining to the Schedule for Rating Disabilities shows the 
term "appliance" as used in the criteria for incontinency 
clearly includes all types of catheters as well as any other 
assistive device for urination.  See Genitourinary System 
Disabilities, 59 Fed. Reg. 2523, 2524 (1994).  

Based on the aforementioned, the Board finds that an award of 
a 60 percent is warranted for his stricture disease.  In 
reaching the conclusions above, the Board has considered and 
applied the benefit of the doubt doctrine.  See 38 U.S.C.A. 
§ 5107(b).   

There is no evidence of an exceptional or unusual disability 
picture with related factors, such as marked interference 
with employment or frequent periods of hospitalization, so as 
to warrant referral of the case to appropriate VA officials 
for consideration of an extra schedular rating under 38 
C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218 
(1995).  There is nothing in the record to distinguish the 
veteran's case from the cases of numerous other veterans who 
are subject to the schedular rating criteria for the same 
disability.  In this case, the veteran has not worked for 
years due to a work-related back injury.  Thus, there is no 
evidence establishing that his stricture disease results in 
marked interference with employment, nor is he frequently 
hospitalized.  The currently assigned 60 percent schedular 
rating has already adequately addressed, as far as can 
practicably be determined, the average impairment of earning 
capacity due to the veteran's service-connected urethral 
stricture disorder.  See 38 C.F.R. § 4.1.  Therefore, the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  

Right Achilles Tendon Strain

The veteran contends that his service-connected right 
Achilles tendon strain warrants a rating in excess of 20 
percent due to such symptoms including pain, swelling, 
limitation of motion, and the use of an assistive device.   

Historically, service connection was awarded for a right 
strained Achilles tendon in a September 1978 rating decision 
and a noncompensable rating was assigned effective December 
1977.  In January 2000, the RO awarded an increased 20 
percent evaluation effective August 1999.  The veteran filed 
his increased rating claim in February 2004.  In a June 2004 
rating decision, the RO continued the 20 percent disabling 
rating.  The veteran disagreed with the 20 percent evaluation 
and initiated the instant appeal. 

The veteran's right Achilles tendon strain is currently rated 
as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  Under this Code section, a 20 percent evaluation 
is the maximum available for marked limited motion of the 
ankle.  38 C.F.R. § 4.71a.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2006). 

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration, finds that the veteran's 
right Achilles tendon strain more closely approximates the 
criteria for the currently assigned 20 percent rating.  See 
38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In this regard, there has been no 
evidence that the veteran's right Achilles tendon strain has 
been productive of ankylosis of the ankle in plantar flexion 
between 30 and 40 degrees or in dorsiflexion between zero and 
10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  

Upon VA examination in April 2004, there was no deformity or 
misalignment of the right Achilles tendon.  The veteran did 
have pain to palpation on the right Achilles tendon.  On 
dorsiflexion the veteran was able to go from zero to eight 
degrees actively and from zero to 10 degrees passively.  The 
onset of pain was from zero to five degrees.  Plantar flexion 
of the right foot was zero to 20 degrees actively and zero to 
26 degrees passively.  Pain was noted at 20 degrees.  

The veteran did not have abnormal patterns of standing and 
walking using the right foot.  There was no loss of the 
longitudinal arch in the right foot region on sitting and 
weight bearing.  The veteran was able to ambulate 
appropriately with no abnormal deformities on stance.  There 
was no pronation or supination of the feet.  The veteran 
failed to show for the ultrasound of the right Achilles 
tendon.
 
VA outpatient treatment records dated between 2004 and 2006 
were devoid of complaints or treatment for the right Achilles 
tendon strain. 

The Board has considered functional loss due to flare-ups, 
pain, fatigability, incoordination, pain on movement, and 
weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. 
App. at 206-7.  However, the objective evidence fails to show 
additional functional loss consistent with ankylosis.  
Moreover, the complaints of pain, swelling, and limited 
motion are adequately compensated for in the 20 percent 
rating assigned.  Thus, an increased rating is not warranted. 

Finally, there is no evidence of an exceptional or unusual 
disability picture with related factors, such as marked 
interference with employment or frequent periods of 
hospitalization, so as to warrant referral of the case to 
appropriate VA officials for consideration of an extra 
schedular rating under 38 C.F.R. § 3.321(b)(1); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  The examiner noted the 
veteran has been unemployed for years and that there was 
therefore no affect on employment.  Further, the veteran has 
not been hospitalized for this disorder.  There is nothing in 
the record to distinguish the veteran's case from the cases 
of numerous other veterans who are subject to the schedular 
rating criteria for the same disability.  Thus, the criteria 
for submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

A 60 percent evaluation for urethral stricture disease is 
granted, subject to the regulations applicable to the payment 
of monetary benefits.

Entitlement to an evaluation in excess of 20 percent for 
right Achilles tendon strain is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


